Exhibit CREDIT AGREEMENT This Credit Agreement (this “Agreement”) is dated as of October 2, 2009, and is by and between THE LACLEDE GROUP, INC., a Missouri corporation (“Borrower”), and BANK OF AMERICA, N.A. (“Lender”). SECTION 1. DEFINITIONS. 1.01. Definitions. In addition to the terms defined elsewhere in this Agreement or in any Exhibit or Schedule hereto, when used in this Agreement, the following terms shall have the following meanings (such meanings shall be equally applicable to the singular and plural forms of the terms used, as the context requires): Acquisition shall mean any transaction or series of related transactions, consummated on or after the date of this Agreement, by which Borrower or any Subsidiary directly or indirectly (a)acquires all or substantially all of the assets comprising one or more business units of any other Person at a purchase price of $5,000,000 or more, whether through purchase of assets, merger or otherwise or (b)acquires (in one transaction or as the most recent transaction in a series of transactions) at least (i)a majority (in number of votes) of the stock and/or other securities of a corporation having ordinary voting power for the election of directors (other than stock and/or other securities having such power only by reason of the happening of a contingency), (ii)a majority (by percentage of voting power) of the outstanding partnership interests of a partnership, (iii)a majority (by percentage of voting power) of the outstanding membership interests of a limited liability company or (iv)a majority of the ownership interests in any organization or entity other than a corporation, partnership or limited liability company. Adjusted Base Rate shall mean the Base Rate plus the Applicable Base Margin. The Adjusted Base Rate shall be adjusted automatically on and as of the effective date of any change in the Base Rate and/or the Applicable Base Margin. Applicable Commitment Fee Rate shall mean an annual rate equal to 25/100 Percent (0.25%). Applicable LIBOR Margin shall mean an annual rate equal to One and One-Half Percent (1.50%). Applicable Base Margin shall mean an annual rate equal to One and One-Half Percent (1.50%). Base Rate shall mean the BBA LIBOR Daily Floating Rate.The Base Rate shall be adjusted automatically on and as of the effective date of any change in the BBA LIBOR Daily Floating Rate. Base Rate Loan shall mean any portion of a Loan bearing interest based on the Adjusted Base Rate. BBA LIBOR shall mean the British Bankers Association LIBOR Rate, as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as selected by Lender from time to time). 1 BBA LIBOR Daily Floating Rate shall mean a fluctuating rate of interest which can change on each Business Day.The rate will be adjusted on each Business Day to equal the BBA LIBOR for U.S. Dollar deposits for delivery on the date in question for a one month term beginning on that date.The Bank will use the BBA LIBOR as determined at approximately 11:00 a.m. London time two (2) London Banking Days prior to the date in question, as adjusted from time to time in Lender’s sole discretion for reserve requirements, deposit insurance assessment rates and other regulatory costs.If such rate is not available at such time for any reason, then the rate will be determined by such alternate method as reasonably selected by Lender. Borrower’s Obligations shall mean any and all present and future indebtedness (principal, interest, fees, collection costs and expenses, attorneys’ fees and other amounts), liabilities and obligations (including, without limitation, indemnity obligations) of Borrower to Lender evidenced by or arising under or in respect of this Agreement, the Note and/or any of the other Transaction Documents, including, without limitation, any reimbursement obligations of the Borrower in respect of Letters of Credit, all obligations of Borrower which are owed to Lender or any affiliateof Lender under any Swap Contract, and all other liabilities and obligations owed by Borrower to Lender from time to time, howsoever created, arising or evidenced, whether direct or indirect, joint or several, absolute or contingent, now or hereafter existing, or due or to become due, together with any and all renewals, extensions, restatements or replacements of any of the foregoing. Business Day shall mean any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close, or are in fact closed, in the state where Lender’s lending office is located, and, if such day relates to amounts bearing interest at an offshore rate (if any), means any such day on which dealings in dollar deposits are conducted among banks in the offshore dollar interbank market. Charter Documents shall mean: the articles or certificate of incorporation and bylaws of a corporation; the certificate of limited partnership and partnership agreement of a limited partnership; the partnership agreement of a general partnership; the articles of organization and operating agreement of a limited liability company; or the indenture of a trust. Consolidated Capitalization shall mean, as of the date of any determination thereof, the sum of Consolidated Debt as of such date, plus Consolidated Net Worth as of such date, all determined on a consolidated basis and in accordance with GAAP. Consolidated Capitalization Ratio shall mean, as of the date of any determination thereof, the ratio (expressed as a percentage) of Consolidated Debt as of such date to Consolidated Capitalization as of such date, all determined on a consolidated basis and in accordance with GAAP. Consolidated Debt shall mean, as of the date of any determination thereof, all Debt of Borrower and its Subsidiaries as of such date, determined on a consolidated basis and in accordance with GAAP. Consolidated Net Worth shall mean, as of the date of any determination thereof, the amount of the capital stock accounts (net of treasury stock, at cost) of Borrower and its Subsidiaries as of such date plus (or minus in the case of a deficit) the surplus and retained earnings of Borrower and its Subsidiaries as of such date, all determined on a consolidated basis and in accordance with GAAP. 2 Contingent Liabilities of a Person shall mean any agreement, undertaking or arrangement by which such Person assumes, guarantees, endorses, or contingently agrees to purchase or provide funds for the payment of, or otherwise becomes liable upon the obligation or liability of any other Person, or agrees to maintain the net worth or working capital or the financial condition of any other Person; but does not include (A) the endorsement by a Person of instruments for deposit or collection in the ordinary course of business, (B) the liability of a general partner of a partnership for obligations of such partnership, (C) the Debt hereunder and the Debt under the UMB Agreement, and (D) guaranties of purchases by Laclede Energy of natural gas in the ordinary course of Laclede Energy’s business. Debt shall mean, as of the date of determination thereof, the sum of (a)all indebtedness, liabilities and/or obligations of Borrower or any of its Subsidiaries for borrowed money or that have been incurred in connection with the purchase or other acquisition of property (other than unsecured trade accounts payable incurred in the ordinary course of business), plus (b)all leases of property, whether real and/or personal, by Borrower or any of its Subsidiaries as lessee(s), that in accordance with GAAP are required to be capitalized on the balance sheet of such entity, plus (c)the aggregate undrawn face amount of all letters of credit and/or surety bonds issued for the account and/or upon the application of Borrower or any of its Subsidiaries together with all unreimbursed drawings with respect thereto, plus (d)all guarantees by Borrower or any of its Subsidiaries of Debt of other Persons (but not including any guarantees of Debt of Borrower or any of its Subsidiaries). Default shall mean any event or condition the occurrence of that would, with the lapse of time or the giving of notice or both, become an Event of Default. Event of Default shall have the meaning ascribed thereto in Section6. GAAP shall mean, at any time, generally accepted accounting principles at such time in the United States. Guarantor shall mean Laclede Energy. Guaranty shall mean the Guaranty dated as of the date hereof, executed by Laclede Energy in favor of Lender. Indemnified Liabilities shall have the meaning ascribed thereto in Section Interest Period shall mean with respect to each LIBOR Loan: (a) initially, the period commencing and ending on the dates selected by Borrower in the applicable
